               Case 18-50358-KG          Doc 19       Filed 10/12/18   Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

 In Re:                                           :   Chapter 11
                                                  :
 Emerald Oil, Inc.                                :   Case No.: 16-10704(KG)
                                                  :
                      Debtor.                     :
                                                  :
 Emerald Oil, Inc.,                               :
                                                  :   MEDIATION STATUS REPORT
                      Plaintiff,                  :
 v.                                               :
                                                  :
 Chantz Nelson dba CN Trucking,                   :   Adv. Proc. No.: 18-50358 (KG)
                                                  :
                 Defendants.                      :
                                                  :


       In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, the
undersigned mediator reports that the mediation has not been completed and hereby provides a
projected schedule for completion.

          X              Mediation sessions are scheduled to occur on October 22, 2018.

                         A mediation session needs to be scheduled, but the mediator has been
                         unable to arrange a date and time.

                         OTHER:

Dated: October 12, 2018                         /s/ Ian Connor Bifferato
                                              Ian Connor Bifferato (DE #3273)
                                              The Bifferato Firm P.A.
                                              1007 N. Orange Street, 4th Floor
                                              Wilmington, DE 19801
